EXHIBIT 10.2

Certain identified information has been excluded from this exhibit because such
information both (i) is not material and (ii) would likely cause competitive
harm if publicly disclosed. Excluded information is indicated with brackets and
asterisks.

UNIVERSITY of PENNSYLVANIA

Fifth Amendment to License Agreement

 

This Fifth Amendment to License Agreement (this “Fifth Amendment”) effective as
of September 11, 2020 (this “Fifth Amendment Effective Date”), is made by and
between The Trustees of the University of Pennsylvania (“Penn”) and REGENXBIO
Inc. (“Company”) (collectively, the “Parties”) and amends the License Agreement
between the Parties, which was effective as of February 24, 2009, as
subsequently amended by a First Amendment dated March 6, 2009, a Second
Amendment dated September 9, 2014, a Third Amendment dated April 29, 2016, and a
Fourth Amendment dated April 4, 2019 (the “License Agreement”). All capitalized
terms used but not defined herein shall have the meaning set forth in the
License Agreement.

 

BACKGROUND

 

WHEREAS, the Parties desire to amend the License Agreement to clarify the
division of recoveries in infringement litigation, to correct a scrivener’s
error in Section 8.5 and to update payment and notice addresses;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the Parties, intending to be bound, hereby mutually agree to the
following:

 

 

 

1.

Section 8.5 of the License Agreement is hereby amended and restated in its
entirety:

 

“8.5Recoveries from Litigation. Except as expressly provided in this Section 8.5
or as otherwise agreed between the parties, if Company prosecutes any
infringement claims, Company will use the financial recoveries from such claims,
if any, (a) first, to reimburse [****] for its litigation expenditures; and (b)
second, to retain any remainder but to treat the remainder as [****] for the
purpose of determining [****]. If Company prosecutes any infringement claims
with Penn joined as a voluntary party, unless otherwise agreed between the
parties, then Company will use the financial recoveries from such claims, if
any, (a) first, to reimburse [****] and [****] for their respective litigation
expenditures on a dollar-for-dollar basis; and (b) second, to retain any
remainder but to [****]. If Penn prosecutes any infringement claims independent
of [****], then Penn will prosecute such infringement at [****] expense and will
retain any financial recoveries [****].”

 

 

2.

For clarity, there are no sections 3.6 or 3.7 in the License Agreement.

 

 

3.

Section 4.6 of the License Agreement is hereby amended and restated in its
entirety and replaced by the following:

 

 

--------------------------------------------------------------------------------

 

“4.6Place of Payment. All payments by Company to Penn hereunder shall be made by
deposit of USD in the requisite amount to the “The Trustees of the University of
Pennsylvania” and will be made by delivery to any one of the following:

 

By ACH/Wire:

By Check (lockbox):

Wells Fargo Bank, N.A.

The Trustees of the

ABA #[****] (domestic wires)

University of Pennsylvania

SWIFT CODE: [****]

c/o Penn Center for Innovation

(international wires only)

PO Box 785546

Account Number: [****]

Philadelphia, PA 19178-5546

Payment should include the necessary amount to cover any

bank charges incurred.

 

 

 

4.

The Notice Addresses of the parties under 13.6 of the License Agreement are
hereby updated by the Notice Addresses listed on the Signature Page.

 

 

 

5.

This Fifth Amendment amends the terms of the License Agreement and is deemed
incorporated into, and governed by all other terms of, the License Agreement. To
the extent that the License Agreement is explicitly amended by this Fifth
Amendment, the terms of this Fifth Amendment will control where the terms of the
License Agreement are contrary to or conflict with the terms of this Fifth
Amendment. All other terms and conditions of the License Agreement not
explicitly amended by this Fifth Amendment shall remain in full force and
effect. The License Agreement, as previously amended, shall, together with this
Fifth Amendment, be read and construed as a single instrument.

 

 

 

6.

Signatures on this Fifth Amendment may be communicated by facsimile or e-mail
transmission and shall be binding upon the Parties upon receipt by transmitting
the same by facsimile or e-mail transmission, which signatures shall be deemed
originals. If executed in counterparts, the Fifth Amendment shall be effective
as if simultaneously executed.

 

 

[Intentionally left blank]

 



2

 

 



--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
Fifth Amendment to be executed by their duly authorized representatives.

 

 

THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA

 

By: /s/ John S. Swartley

Name: John S. Swartley, PhD

Title: Associate Vice Provost for Research and Executive Director, PCI

Date:  September 11, 2020



REGENXBIO INC.

 

By: /s/ Kenneth T. Mills

Name: Kenneth T. Mills

Title: President and CEO

Date: 9/11/20

 

 

 

 

Address:Address:

Penn Center for Innovation9600 Blackwell Road

University of PennsylvaniaSuite 210

3600 Civic Center Blvd.,Rockville, MD 20850

9th FloorAttention: CEO

Philadelphia, PA 19104-4310 Attention: Managing Director

 

Required copy to:

University of Pennsylvania9600 Blackwell Road

Office of General CounselSuite 210

2929 Walnut Street, Suite 400Rockville, MD 20850

Philadelphia, PA 19104-5509Attention: Chief Legal Officer Attention: General
Counsel



3

 

 

